In two negligence actions, each by a different plaintiff against the same defendant, to recover damages, each commenced by service of a summons only upon defendant, the latter appeals from an order of the Supreme Court, Westchester County, *781entered December 1, 1965, which denied his motion (1) to vacate his default in appearing in the actions and (2) to direct'plaintiff in each action to accept defendant’s notice of appearance and to serve a complaint. Order reversed, without costs, and motion granted, without costs, upon condition that defendant serve upon the attorney for plaintiffs his notice of appearance in each action within 10 days after the entry of the order hereon. In our opinion, defendant’s moving papers presented an adequate excuse for his failure to serve notices of appearance and an arguably meritorious defense to the causes of action which plaintiffs intend to assert.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.